DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1-3, 5-6, 9-11, 21-23, 25-27, and 31-34 are currently pending in the application.  Claims 10-11, 21-23 and 25-27 are withdrawn.  The rejections of record from the office action dated 02 August 2021 not repeated herein have been withdrawn.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6, 9 and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Borasi et al. (US 2017/0073102 A1) in view of Jahn (US 2012/0211550 A1).
Regarding claims 1-3, 5-6 and 9, Borasi discloses a packaging material for making a package for liquids, comprising a base layer for stiffness and strength, comprising paper and covering layers made of plastic covering the base layer (i.e. a laminated packaging material for liquid food products; comprising a paper board having a film arranged on the paper board) ([abstract, [0002], [0029]), comprising a pre-laminated hole in a receiving region (i.e. a pre-laminated hole arranged in an opening section of the paper board)([0034], Fig. 1-3), the material comprising two printed reference marks detectable by a detecting unit/camera, wherein the marks arranged for applying the opening device (i.e. an opening identification mark printed; configured to align an opening device in relation to the packaging material)([0038]-[0049]), the 
Borasi does not disclose a first contrast area is arranged adjacent to the pre-laminated hole and printed in a first color, the first color different from a color of the pre-laminated hole.
Jahn discloses a packaging material comprising a hole, wherein the region around the hole has a different color so that there is optical contrast around the opening (i.e. a first contrast area is arranged adjacent to the hole and printed in a first color different from a color of the pre-laminated hole; wherein the first contrast area at least partly surrounds the hole)(abstract, [0001], [0014]-[0017], Fig. 1-3).
Borasi and Jahn are analogous art because they both teach about packaging materials.  It would have been obvious to one of ordinary skill in the art to incorporate the region around the hole having a different color (i.e. first contrast area) so that there is optical contrast around the opening of Jahn into the packaging material of Borasi and to use a different color to provide improved contrast in order to emphasize the opening so that it is easy for a consumer to find though visual inspection and based on aesthetic considerations and because it is known to do so and doing so would accomplish nothing more than using a known configuration in a known environment to provide an entirely expected result.
While there is no specific disclosure of the color of the marks (second color) and the printed zone 22 (third color), it is the examiner’s position that it would have been obvious to use any color as a matter of aesthetics and design choice and or to improve 
Regarding claim 2, Borasi discloses that the packaging material may comprise an aluminum foil layer (i.e. metallized film) ([0030]).
Regarding claim 5, while there is no specific disclosure of the first contrast area having an area at least 5% larger than the hole, it is the examiner’s position that it would have been obvious to have the colored (i.e. first contrast) area be larger than the hole for aesthetic purposes and to emphasize the opening and therefore it would have been obvious to have the area be at least 5% larger to provide more contrast and emphasis to the opening.
Regarding claim 6, Borasi discloses a plurality of reference marks printed on the base layer (i.e. a plurality of opening identification marks arranged at the pre-laminated hole) ([0045]-[0050], Fig. 4).  While there is no disclosure of the color of the reference marks, it is the examiner’s position that whatever color they are could be considered a “second color”.  Alternatively, it would have been obvious to select any color or a different color from the first color for aesthetic purposes.
Regarding claim 9, it’s clear that the reference marks may be circular (i.e. two-dimensional code) (Fig. 4).
Regarding claim 31, Borasi discloses a packaging material for making a package for liquids, comprising a base layer for stiffness and strength, comprising paper and covering layers made of plastic covering the base layer (i.e. a laminated packaging material for liquid food products; comprising a paper board having a film arranged on the paper board) ([abstract, [0002], [0029]), comprising a pre-laminated hole in a 
Borasi does not disclose a first contrast area is arranged adjacent to the pre-laminated hole and printed in a first color, the first color different from a color of the pre-laminated hole.
Jahn discloses a packaging material comprising a hole, wherein the region around the hole has a different color so that there is optical contrast around the opening (i.e. a first contrast area is arranged adjacent to the hole and printed in a first color different from a color of the pre-laminated hole; wherein the first contrast area at least partly surrounds the hole)(abstract, [0001], [0014]-[0017], Fig. 1-3).
Borasi and Jahn are analogous art because they both teach about packaging materials.  It would have been obvious to one of ordinary skill in the art to incorporate the region around the hole having a different color (i.e. first contrast area) so that there is optical contrast around the opening of Jahn into the packaging material of Borasi and to use a different color to provide improved contrast in order to emphasize the opening so that it is easy for a consumer to find though visual inspection and based on aesthetic considerations and because it is known to do so and doing so would accomplish nothing more than using a known configuration in a known environment to provide an entirely expected result.

Regarding claim 32, Borasi discloses a packaging material for making a package for liquids, comprising a base layer for stiffness and strength, comprising paper and covering layers made of plastic covering the base layer (i.e. a laminated packaging material for liquid food products; comprising a paper board having a film arranged on the paper board) ([abstract, [0002], [0029]), comprising a pre-laminated hole in a receiving region (i.e. a pre-laminated hole)([0034], Fig. 1-3), the material comprising two printed reference marks detectable by a detecting unit/camera, wherein the marks arranged for applying the opening device (i.e. a plurality of opening identification marks; configured to align an opening device in relation to the packaging material)([0038]-[0049]).  
Borasi does not disclose a first contrast area is arranged adjacent to the pre-laminated hole and printed in a first color, the first color different from a color of the pre-laminated hole.
Jahn discloses a packaging material comprising a hole, wherein the region around the hole has a different color so that there is optical contrast around the opening (i.e. a first contrast area is arranged adjacent to the hole and printed in a first color different from a color of the pre-laminated hole; wherein the first contrast area at least partly surrounds the hole)(abstract, [0001], [0014]-[0017], Fig. 1-3).

Given that the reference marks are in the area adjacent the opening and the contrast area of modified Borasi would be in the identical area (i.e. adjacent the opening), it is the examiner’s position that the marks will be in the contrast area or it would have been obvious to have them in the contrast area for improved visual detection. 
Regarding claim 33, Borasi discloses a packaging material for making a package for liquids, comprising a base layer for stiffness and strength, comprising paper and covering layers made of plastic covering the base layer (i.e. a laminated packaging material for liquid food products; comprising a paper board having a film arranged on the paper board) ([abstract, [0002], [0029]), comprising a pre-laminated hole in a receiving region (i.e. a pre-laminated hole)([0034], Fig. 1-3), the material comprising two printed reference marks detectable by a detecting unit/camera, wherein the marks arranged for applying the opening device (i.e. a first opening identification mark and a 
Borasi does not disclose a first contrast area is arranged adjacent to the pre-laminated hole and printed in a first color, the first color different from a color of the pre-laminated hole.
Jahn discloses a packaging material comprising a hole, wherein the region around the hole has a different color so that there is optical contrast around the opening (i.e. a first contrast area is arranged adjacent to the hole and printed in a first color different from a color of the pre-laminated hole; wherein the first contrast area at least partly surrounds the hole)(abstract, [0001], [0014]-[0017], Fig. 1-3).
Borasi and Jahn are analogous art because they both teach about packaging materials.  It would have been obvious to one of ordinary skill in the art to incorporate the region around the hole having a different color (i.e. first contrast area) so that there is optical contrast around the opening of Jahn into the packaging material of Borasi and to use a different color to provide improved contrast in order to emphasize the opening so that it is easy for a consumer to find though visual inspection and based on aesthetic considerations and because it is known to do so and doing so would accomplish nothing more than using a known configuration in a known environment to provide an entirely expected result.
While Borasi does not disclose that the second opening identification mark comprises a larger surface area than the first opening identification mark, it is the examiner’s position that it would have been obvious to have the second opening 
Change in size and shape is not patently distinct over the prior art absent persuasive evidence that the particular configuration of the claimed invention is significant.  See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  MPEP 2144.04[R-1].
Regarding claim 34, given that the reference marks are in the area adjacent the opening and the contrast area of modified Borasi would be in the identical area (i.e. adjacent the opening), it is the examiner’s position that the marks will be in the contrast area or it would have been obvious to have them in the contrast area for improved visual detection. 
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Borasi et al. (US 2017/0073102 A1) and Jahn (US 2012/0211550 A1), as applied to claim 1 above, in view of Stojak et al. (US 2009/0134230 A1).
Regarding claim 9, modified Borasi teaches all of the claim limitations as set forth above.  Modified Borasi does not specifically disclose that the reference mark is a two-dimensional code.
Stojak discloses that it is well known to provide machine readable indicia such as bar codes on the exterior of packaging to provide information such as price (i.e. a two-dimensional code) ([0003]-[0006]).
Borasi and Stojak are analogous art because they both teach about packaging materials.  It would have been obvious to use a two-dimensional code as taught by .

Response to Arguments

Applicant's arguments filed 03 January 2022 have been fully considered but they are not persuasive.
Applicant argues that amended claim 1 is patentable over the cited references.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
It is noted that Borasi discloses that the material comprises two printed reference marks detectable by a detecting unit/camera, wherein the marks arranged for applying the opening device (i.e. an opening identification mark printed; configured to align an opening device in relation to the packaging material) ([0038]-[0049]).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880. The examiner can normally be reached 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JAMES C YAGER/           Primary Examiner, Art Unit 1782